Citation Nr: 1205281	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability

2.  Entitlement to service connection for loss of visual acuity, post right eye injury. 

3.  Entitlement to an initial evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from February 1969 to May 1970.  Among his awards is the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO).  In a September 2005 rating decision, the RO denied service connection for hearing loss disability, a right eye disability, and PTSD.  In an April 2007 rating decision, the RO continued to deny service connection for a right eye disability but granted service connection for PTSD and assigned a 30 percent evaluation effective November 16, 2004.  

The Veteran testified at a May 2010 Travel Board hearing which was chaired by the undersigned in San Antonio, Texas.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In July 2010, the Board remanded these issues for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

In a December 2011 supplemental statement of the case, the Appeals Management Center (AMC) increased the disability evaluation for PTSD to 70 percent disabling, effective November 16, 2004.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Additionally, in the September 2005 rating decision, the RO denied service connection for tinnitus, which was also the subject of the Board's July 2010 remand.  During the pendency of this appeal, in a July 2010 rating decision, the RO granted service connection for tinnitus.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board. 

The issue of service connection for loss of visual acuity, post right eye injury is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding of bilateral hearing loss disability for VA compensation purposes.  

2.  The Veteran's PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for an initial evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in July 2010.  The Board specifically instructed the RO/Appeals Management Center (AMC) to obtain all non-VA treatment records that the Veteran may identify and records from South Texas Veterans Health Care System dated from January 23, 2009, forward, provide the Veteran examinations for each of his claims, and readjudicate the issues.  Subsequently, in a July 2010 letter, the AMC requested that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, for any treatment for his claimed disabilities.  To date, the Veteran has not returned the completed form.  Additionally, all outstanding records from the South Texas Veterans Health Care System have been associated with the claims folder, the Veteran was afforded examinations for each of his disabilities in November 2010 (hearing loss and PTSD) and January 2011 (eye).  His claims were readjudicated in a December 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in January 2005 and October 2006, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2006 letter notified him of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in a December 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

With regard to the claim for an increased evaluation for PTSD, the January 2005 and October 2006 letters provided the Veteran with the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and all available post-service medical records are in the claims folder.  As noted above, the Board remanded this matter in part in July 2010 to provide the Veteran an opportunity to identify any additional medical evidence and in a July 2010 letter, the AMC requested that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, for any treatment for his claimed disabilities.  To date, the Veteran has not returned the completed form.  The United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Furthermore, VA examination reports have been obtained.  These examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  With respect to the claim for an increased evaluation for PTSD, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his PTSD since he was examined in November  2010.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  As noted above, the Veteran presented testimony before the undersigned in a hearing.  Therefore, the duties to notify and assist have been met. 

Hearing Loss Disability

The Veteran essentially contends that he has a current hearing loss disability related to service.  He asserts that he was exposed to acoustic trauma during service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 111 0(West 2002); 38 C.F.R. 
§ 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Sensorineural hearing loss disability may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  However, this presumption does not apply as discussed below. 

With respect to Hickson element (1), current disability, several audiological reports are of record.  

A November 2006 VA examination report showed the following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
10
20
25

Speech recognition was 98 percent in the right ear and 100 percent in the left ear.  The examiner found that the Veteran had normal hearing at all frequencies in both ears.  

Pursuant to the Board's July 2010 remand, the Veteran was afforded another audiological evaluation in November 2010, the report of which showed the following pure tone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
25
LEFT
10
10
5
20
20

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  The examiner noted that there was no hearing loss present and gave a diagnosis of normal hearing.  

Based on the evidence, the Board finds that the Veteran does not currently have hearing loss disability in either ear for VA compensation purposes.  See supra 38 C.F.R. § 3.385 (2011).  There is a May 2008 private audiology report also of record; however, as noted in the Board's July 2010 remand, that report was in graph form and had not been converted to an appropriate numerical form.  IN any case, the Veteran was afforded two VA examinations four years apart (one before and after the May 2008 private record) conducted by different audiologists, both of whom noted the Veteran's hearing was normal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for bilateral hearing loss disability is not warranted. 

The Veteran, as a lay person, is competent to note what he experiences, including decreased hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, assertions as to whether the Veteran's hearing acuity meets the criteria for hearing loss for VA compensation purposes is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render audiological findings.  See 38 C.F.R. 
§ 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experiences, he is not competent to ascertain his level of hearing loss as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiners' audiological testing results.  

The Board acknowledges that the Veteran was granted service connection for tinnitus based on acoustic trauma during service.  However, he currently does not have the level of hearing loss required under VA regulations for a grant of service connection.  This action, however, does not preclude the Veteran from being entitled to service connection for hearing loss in the future should the degree of hearing loss worsen to meet the hearing acuity contemplated by the applicable regulations.  At that time, the Veteran may file to reopen his claim for service connection for a bilateral hearing loss disability.  

At this time, the weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for bilateral hearing loss disability is not warranted. 

PTSD

The Veteran essentially contends that his service-connected PTSD is more disabling than contemplated by the current 70 percent disability evaluation.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an increased rating for his service-connected PTSD, which is evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. Diagnostic Code 9411 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2011).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2011).

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows: 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

On VA examination in November 2006, the Veteran reported problems sleeping (sleeping only three to four hours a night), nightmares, having "the shakes," and making a fortress of his home due to fears that others might harm him or his family.  He worked 40 hours a week and appeared to be able to handle the workload without undue stress or conflict with co-workers.  The examiner noted that the Veteran managed quite well despite difficulties staying employed.  Although he denied suicide attempts, the Veteran implied to the examiner that he hoped to simply die.  
Routine responsibilities of self care were adequately met.  As to family, the Veteran had been married twice.  He indicated that his first marriage ended because of his Vietnam experiences and heavy drinking at the time.  He had been married to his present wife since 1972 and stated that his marriage had a lot conflicts but was continuing.  He had one daughter with whom he had an acceptable to good relationship.  As to social relationship, the Veteran reported no real social or interpersonal relationships.  He denied having activity or leisure pursuits; his only hobby was trimming trees and burning the trimmings from the tree.  Having cut down on his drinking, he drank once a week. 

On evaluation, the examiner observed that the Veteran's eye contact was good, and he exhibited normal rate and flow of speech.  Thought processes were logical and goal-directed and he did not have persisting or instructive thoughts or memories.  He was oriented to person, place, and time; and did not have obsessive features or ritualistic behavior.  As to delusion/hallucinations, he saw shadows in the periphery of his vision often.  The Veteran indicated that he tried to maintain minimal personal hygiene and other basic activities of daily living.  While long term memory was intact, short term memory was problematic due to concentration and attention issues.  The Veteran denied panic attacks but endorsed considerable anxiety.  He admitted to a bit of depression.  As to impaired impulse control, the Veteran stated that he left the house when he got too angry.  Anger and irritability were problems, and he had difficulty controlling his mood.  At times he will not do anything, or is very difficult to deal with when he gets angry and irritable.  A diagnosis of PTSD was noted and a GAF score of 60 was assigned to reflect the moderate intrusion on the Veteran's overall functioning.  The examiner noted that the Veteran was quite isolated but maintained long term employment and marriage.  He also had a good relationship with his daughter.  

At his May 2010 hearing, the Veteran testified to being periodically depressed, having anxiety attacks more than twice a week, and experiencing both auditory and visual hallucinations.  He indicated that he could work with his PTSD but that his daily functioning was at times limited due to his irritability and anger.  He stated that he had rocky relationship with his wife, argued a lot with his daughter, did not socialize with friends, and rarely went out.  He occasional wrote letters; his recreational activities included yard and house work.      

On VA examination in November 2010, the Veteran reported he was still married to his wife but indicated marital discord due to his irritability and emotional detachment.  He also indicated being emotionally distant from his adult daughter.  Other than occasionally seeing his brother-in-law, the Veteran reported that he was otherwise socially withdrawn.  His leisure activities included watching football or doing yard work, having lost interest in activities he previously found pleasurable.  There was no history of suicide attempts or violence/assaultiveness.  His psychosocial functioning appeared diminished and there was no issue with alcohol use or other substance use.  

On evaluation, the examiner observed that the Veteran was clean, appropriately dressed, but fatigued.  Psychomotor activity was unremarkable, speech was impoverished, clear, coherent, but he did not offer many spontaneous verbalizations and instead responded to questions in a brief, direct manner.  He was cooperative and attentive, had a constricted affect, and was anxious and depressed.  Additionally, the Veteran's attention was intact with no significant impairment noted; he was oriented to person, time, and place.  His thought process and content were unremarkable without delusions.  As to judgment, the Veteran understood the outcome of his behavior and as to insight, he understood that he had a problem.  He had sleep impairment which was characterized by initial and middle insomnia and got about five hours of broken sleep per night.  He had nightmares and restless sleep.  His disrupted sleep contributed to daytime fatigue, increased irritability, and diminished concentration.  He had auditory, visual, and tactile hallucinations which were not persistent.  He did not have inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  The Veteran was able to interpret proverbs appropriately.  He had homicidal thoughts; he reported intermittent homicidal ideation in response to interpersonal stressors but denied any current intent or plan and was not fixated on any particular person.  The Veteran also endorsed suicidal thoughts, he had intermittent, mild suicidal ideation but denied any current intent or plan as his religious beliefs helped him from acting on these thoughts.  He had fair impulse control and no episodes of violence.  Although the Veteran was frequently irritable, yelled, and threw objects when he was angry, he denied violent behavior towards others.  He was able to maintain minimum personal hygiene and there was no problem with the activities of daily living.  While remote and immediate memory were normal, recent memory was mildly impaired (e.g. forgetting parts of conversations or asking questions to his medical providers he prepared prior to the appointments).  

The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event and intense psychological distress at exposure to internal or external cues resembling the traumatic event.  He made efforts to avoid thoughts, feeling, or conversations associated with the trauma, and avoid activities, places, or people that aroused the recollections of the trauma.  The Veteran also had markedly diminished interest or participation in significant activities.  Additionally, he felt detached or estranged from others.  As to persistent symptoms of increased arousal, the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypevigilance, and exaggerated startle response.  The examiner noted that the Veteran's current symptoms were in the moderate range with respect to frequency and intensity.  He avoided media with war-related content.  He had a heightened awareness of his surroundings and endorsed an exaggerated startle response.  The Veteran indicated that his wife forced him to engage in activities outside of the home because of his depressed mood and feeling as if he were in danger in crowded public places.  His disrupted sleep contributed to daytime fatigue, increased irritability, and diminished concentration.  A diagnosis of PTSD was noted and a GAF score of 52 was assigned.  The examiner noted that there was not total occupational and social impairment due to PTSD and PTSD did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  There was reduced reliability and productivity due to PTSD, such as his mood contributing to his marital discord and emotional distance from daughter, social withdraw, and loss of interest in leisure activities.  His overall symptoms were in the moderate range and would likely be associated with reduced reliability in an occupational setting.  

VA treatment records dated throughout the applicable appeal period reflect that the Veteran's speech was normal with respect with rate and rhythm, affect ranged from full and appropriate to tearful/depressed/sad to constricted, and mood ranged from calm to depressed.  He was well groomed and did not have psychomotor agitation.  Additionally, his thought process was consistently linear, coherent, logical, and goal-directed.  The Veteran denied suicidal or homicidal ideation, auditory or visual hallucinations though he did report seeing shadows at times, and insight and judgment were intact.  He reported nightmares, poor sleep, depressed mood, crying spells, fatigue, hyperarousability, and hypervigilance.  GAF scores of 52 and 55 were assigned.    

Based on the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for the Veteran's PTSD at this time.  While hallucinations in the form of shadows have been reported, there is no indication that they are persistent.  Furthermore, though he has at times endorsed both suicidal homicidal thoughts, there is no indication that he had any actual intent or even a specific target (with regard to homicidal thoughts).  However, there is no indication that these ideations reached the level of being a persistent danger to the Veteran himself or others.  Moreover, there is no evidence of total occupational and social impairment due to gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  See supra 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  In fact, the Veteran has been shown to have intact thought process and normal communication.  He has also demonstrated normal behavior, the ability to perform activities of daily living, orientation as to time and place, and intact memory with the exception of short-term memory.  Therefore, he does not meet the criteria for a 100 percent evaluation.  

Additionally, the Veteran's GAF scores have ranged between 52 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 38 C.F.R. § 4.130  (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  This score is congruent with the Veteran's current 70 percent evaluation. 

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 70 percent rating for the Veteran's PTSD for the entire period on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and that the manifestations of his PTSD are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his PTSD renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Service connection for a bilateral hearing loss disability is denied. 

An initial evaluation in excess of 70 percent for service-connected PTSD is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain clarification of a medical opinion.

Pursuant to the Board's July 2010 remand, the Veteran was afforded an examination for his right eye disability in January 2011.   Based on his clinical experience, the examiner opined that it was at least as likely as not (50/50 probability) that the Veteran's post-service radial keratotomy procedure was caused by or a result of in-service pterygium.  He added that the Veteran had pterygium removed in the right eye during service then had the same procedure done in the left eye after surgery.  The examiner stated that radial keratotomy is an elective procedure to correct refractive status; it is not normally, nor indicated in this case, required after the pterygium removal procedures.  The Board finds that this opinion is not clear and contradictory.  On the one hand, the examiner indicates that the Veteran's post-service radial keratotomy was related to in-service surgery, but then proceeds to provide rational that it was not related to service.  In this regard, the Board notes that once VA undertakes the effort to provide an examination when developing a claim, it must provide an adequate one, or, at a minimum, notify a claimant why one cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the January 2011 VA examiner should be requested to clarify his opinion. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the same examiner who conducted the January 2011 VA examination to clarify his opinion with an addendum report.  The examiner must clearly address whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current right eye disability is related to the Veteran's treatment for pterygium during service, and reconcile the seemingly contradictory statements in his January 2011 report. 

If the January 2011 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder was accomplished.  If the reviewer finds that interview with the Veteran and/or diagnostic testing is necessary, such should be accomplished.  A report should be prepared and associated with the Veteran's VA claims folder. 

2. After the development requested above has been completed to the extent possible, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case (SSOC) should be prepared.  The Veteran and his representative should be provided with the SSOC and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


